Title: From Thomas Jefferson to Samuel Lewis, 4 August 1780
From: Jefferson, Thomas
To: Lewis, Samuel



Sir
Richmond August 4. 1780.

The great demand which has arisen for Beef in the western parts of North Carolina for the army there, has rendered it proper to discontinue your purchases in that state: as also to supply General Gates’s army with so much of what you have as he shall call for. I am in hopes he will not find the whole necessary as the post in Albemarle, depending on your supply, is not otherwise provided for and it will take time to renew the purchases in another quarter. You will of course take proper receipts for all you deliver for either purpose, stating the weight precisely.
I am sir, Your very humble servant,

Th: Jefferson

